DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after amendment filed on 01/07/2022 has been entered. Claims 20-21, 23 and 27 have been amended. Thus, Claims 20-35 are currently pending and are under examination.

Withdrawn Rejections
	Claim 27 has been amended to remove the new matter limitation and to obviate the indefinite language. Thus the 112(a) and 112(b) rejections of the claim have been withdrawn. 
	Claim 20 has been amended by incorporating the allowable subject matter of claim 21 and thus the 103 rejection of the record has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references have been made of record in the last Office Action 10/08/2021. It was indicated in the last Office action that in addition to the teaching the reaction of step (a), the combination of the prior art references teach the steps of separating at least two phases of the mixture obtained followed by isolating the compound of formula I from the 
In view of the foregoing, the instantly claimed method for preparing the compound of formula I is deemed novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 20-35 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622